Citation Nr: 0945216	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss (originally claimed as total deafness 
in the right ear).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel






INTRODUCTION

The Veteran served on active duty from July 1970 to May 1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  By that rating action, the RO 
granted service connection for bilateral hearing loss; an 
initial 10 percent evaluation was assigned, effective July 
25, 2005--the date VA received the Veteran's claim for 
service connection for this disability (originally claimed as 
total deafness of the right ear).  The Veteran disagreed with 
the RO's assignment of an initial 10 percent rating to the 
Board. 

In April 2009, the Board remanded the Veteran's claim to the 
RO for additional development, to include, but not limited 
to, scheduling the Veteran for an additional VA examination.  
The requested development has been completed and the case has 
returned to the Board for appellate review.  

In the April 2009 remand, the Board noted that the Veteran 
had requested that his April 2007 hearing before a Veterans 
Law Judge (VLJ) at the North Little Rock RO (i.e., Travel 
Board (TB) hearing) be rescheduled.  The Board informed the 
Veteran that in accordance with 38 C.F.R. § 20.704 (d) 
(2009), he needed to file a motion with the Director, 
Management and Administration of the Board if he still 
desired to appear at a TB hearing.  To date, the Board has 
not received a new motion from the Veteran requesting to 
appear at a TB.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 

After the April 2009 remand, the Veteran submitted to the 
Board a written argument in support of the current claim.  As 
this statement contains arguments that are, essentially, 
duplicative of evidence already of record, a waiver of RO 
initial consideration is not necessary in this instance.  See 
38 C.F.R. § 20.1304 (2009). Hence, the Board can proceed with 
appellate review of this issue in the decision below.

FINDING OF FACT

From July 25, 2005, the effective date of service connection, 
the Veteran's bilateral hearing loss corresponded to no more 
than a designation of XI in the right ear, and I in the left 
ear.


CONCLUSION OF LAW

From July 25, 2005, the criteria for an initial rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The initial claim decided herein arose from the Veteran 's 
disagreement with the RO's assignment of an initial 10 
percent rating assigned after the grant of service connection 
for bilateral hearing loss  (See October 2005 rating action).  
The courts have held, and VA's General Counsel has agreed, 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice from absent VCAA 
notice.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003.

The United States Court of Appeals for Veteran s Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In this case, the claim was 
substantiated after the enactment of the VCAA, and the 
Veteran has not alleged any prejudice by any notice error.

The Board notes that the United States Court of Appeals for 
Veteran s Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits for the disorder at issue, as 
opposed to an increased rating claim, Vazquez-Flores is 
inapplicable.  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, in July 2009 and pursuant 
to the Board's April 2009 remand directives, VA examined the 
Veteran to determine the current severity of his service-
connected bilateral hearing loss.  A copy of the July 2009 VA 
examination report has been associated with the claims file.  
In addition, the Veteran's service treatment records, post-
service VA and private treatment and examination reports, as 
well as written submissions of the Veteran and his 
representative are contained in the claim file.  The Board 
concludes that all available evidence has been obtained, and 
that there is sufficient evidence on file on which to make a 
decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).   
Accordingly, the Board will adjudicate the initial evaluation 
claim on appeal.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

The RO has evaluated bilateral hearing loss as 10 percent 
disabling from the award of service connection, July 25, 
2005.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent. 38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where (i) the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more; 
or (ii) where the puretone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.

III.  Merits Analysis

The Board has considered the above criteria for each 
audiological evaluation administered during the pendency of 
this appeal.

Here, in the analysis below, the Board has found that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for bilateral hearing loss from the date 
of award of service connection, July 25, 2005. 

An April 2005 VA audiological examination report reflects 
that puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	105	105 	105	105	105

Left	20	15	20	45	25

Speech discrimination was zero (0) percent in the right ear 
and 96 percent in the left.

Applying Table VI to these results yields a numerical 
category designations of XI and I for the right ear and left 
ears, respectively.  The Board notes that 38 C.F.R. § 4.86 
applies to the right ear, as all four frequencies were at or 
above 55 decibels (e.g., 105 decibels in each ear); that 
application, however, results only in a numerical category 
designation of XI under Table VIa, which is not more 
favorable to the Veteran because it yields the same result as 
Table VI, e.g. numerical category designation of XI.  
Entering the Table VI category designations for both ears 
into Table VII produces an evaluation of 10 percent.

A July 2009 VA audiological examination report shows puretone 
thresholds in decibels were as follows:

Hertz	1,000	 2,000	 3,000	 4,000	 Average

Right	105	105	105	105	105	

Left	20	25	25	45	29

Speech discrimination was zero (0) percent in the right ear 
and 98 percent in the left.

Applying Table VI to these results yields a numerical 
category designations of XI and I for the right ear and left 
ears, respectively.  The Board notes that 38 C.F.R. § 4.86 
applies to the right ear, as all four frequencies were at or 
above 55 decibels (e.g. 105 decibels in each ear); that 
application, however, results only in a numerical category 
designation of XI under Table VIa, which is not more 
favorable to the Veteran because it yields the same result as 
Table VI, e.g. numerical category designation of XI.  
Entering the Table VI category designations for both ears 
into Table VII produces an evaluation of 10 percent. 
In short, the results of VA audiological evaluations 
conducted in October 2005 and July 2009, when evaluated based 
on Table VI, found at 38 C.F.R. § 4.85, reflect that the 
Veteran's hearing acuity corresponds with the 10 percentage 
disability evaluation that is currently assigned from the 
effective date of service connection, July 25, 2005.

VA outpatient reports, dated from January to May 2008, show 
that the Veteran underwent an audiogram in January 2008, the 
findings of which revealed no significant change in hearing 
loss in either ear when compared to the October 2005 
audiogram findings noted above.  The Veteran was fitted for a 
left ear monaural hearing aid for the purpose of making soft 
sounds audible, improving communication ability at 
conversational levels, and increasing awareness of 
environmental sounds without making loud sounds 
uncomfortable.  The Veteran manipulated the hearing aid 
independently and indicated that it felt comfortably in his 
ear.  (See VA outpatient reports, dated from January to May 
2008).  

The Board recognizes the Veteran's apparent dissatisfaction 
with the 10 percent disability rating assigned to his 
service-connected bilateral hearing loss.  Pursuant to the 
dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining 
the above rating, the Board has engaged in, as it must, a 
"mechanical," objective application of the numerical data 
generated from the Veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) 
(2009).

The Board has considered whether "staged" ratings are 
appropriate for the service-connected disability on appeal.  
Fenderson, supra.  The record, however, does not support 
assigning different percentage disability ratings since the 
award of service connection, i.e., July 25, 2005, for the 
service-connected bilateral hearing loss on appeal.

IV.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

The Veteran is contending that the current 10 percent 
disability evaluation does not accurately reflect the 
severity of his bilateral hearing loss and the effects of 
that disability on his occupational functioning and daily 
activities.  (See December 2006 State of Accredited 
Representative in Appealed Case).  In essence, he maintains 
that his service-connected hearing loss presents an 
exceptional or unusual disability.  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007), the Court ordered VA to afford the 
Veteran an audiological examination that provides a full 
description of the current effects of his bilateral hearing 
loss on his ordinary activity.  The Court further held that a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  See Martinak, 21 Vet. App. at 
455.  The Court noted that unlike the rating schedule for 
hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether an 
extraschedular rating is warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in this case as well as Martinak, there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran or his representative. The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral hearing loss.  Indeed, it does not appear from 
the record that he has been hospitalized at all for this 
disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to his bilateral hearing 
loss.  Here, in July 2009, a VA examiner opined, after a 
complete review of the claims file and an audiological 
evaluation of the Veteran, that "[h]earing loss alone does 
not render a person unable to care for himself and to live 
independently.  Hearing loss does not prevent a person from 
seeking and maintaining gainful employment; however, aural 
and/or vocational rehabilitation may enhance his ability to 
obtain and maintain gainful employment."  The examiner 
specifically noted that because the Veteran was employed as a 
clerk, his hearing loss would cause minimal difficulty in 
good listening situations.  Although that same VA examiner 
noted that the Veteran would experience some difficulty in 
background noise and when trying to localize a sound, it was 
also indicated that he had been issued a monaural left ear 
hearing aid, in part, to increase awareness of environmental 
sounds without making loud sounds uncomfortable.  Also, there 
is no indication that he has missed any days from his work as 
a clerk because of his bilateral hearing loss, and there is 
nothing in the current evidence of record, as discussed 
above, to indicate that bilateral hearing loss causes unusual 
employment impairment.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The July 2009 VA 
examiner noted that the effects of the Veteran's hearing 
impairment on his current life included difficulty in 
background noise and when trying to localize a sound.   The 
Board finds that the functional effects caused by his hearing 
disability, which undoubtedly exist, do not constitute an 
exceptional or unusual disability picture which warrants 
consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 10 percent for 
service-connected bilateral hearing loss.  The claim is 
therefore denied.





ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


